Citation Nr: 0919400	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  02-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney-at-
Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The late Veteran served on active duty from May 1966 to May 
1968.  His military records show that he served in the 
Republic of Vietnam with the United States Army, and that his 
decorations include the Combat Infantryman Badge, the Purple 
Heart Medal for wounds received in combat against enemy 
forces, and the Bronze Star Medal.  The appellant is his 
surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
appellant's claim of entitlement to service connection for 
the Veteran's cause of death.  The United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in May 2006 that vacated a September 2003 
Board decision addressing the issue on appeal and remanded 
the case to the Board.  The Board denied the claim again in a 
February 2007 decision, and in a May 2008 Order, the Court 
granted a Joint Motion for Remand (JMR) filed by the parties 
and vacated the February 2007 Board decision.  The case was 
thereafter returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the course of the appeal, the Court issued a decision 
in May 2006 that vacated a September 2003 Board decision 
addressing the issue on appeal and remanded the case to the 
Board to rectify procedural defects regarding the notice 
requirement of the Veterans Claims Assistance of Act of 2000 
(VCAA).   In the May 2008 JMR, the parties opined that these 
procedural defects had not been remedied.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that a Remand confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Remand order.  Moreover, the Court further held that the 
Board itself errs when it fails to ensure compliance with the 
terms of a Remand.  Id.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) requires that, once a "substantially completed claim" 
has been received, that the claimant be notified, via letter, 
of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claims.  A general form letter, prepared by 
the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Court concluded that "Both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary."

Therefore, in accordance with the JMR, this case is REMANDED 
for the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. 
§ 3.159 (2008) are fully complied with 
and satisfied.  After the appellant and 
her representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  After the development requested 
above has been completed to the extent 
possible, the AMC/RO should again 
review the record and complete any 
other development indicated by the 
evidence of record.

3.  After completing all necessary 
development, the AMC/RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished a supplemental statement 
of the case with the law and 
regulations applicable to VCAA and 
given the opportunity to respond 
thereto.  The AMC/RO is advised that 
they are to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA or other 
legal precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





